El Juez Asociado Sb. Wole,
emitió la opinión del tribuna].
El peticionario era inspector municipal de 'servicios eléc-tricos en San Juan, para cuyo cargo fué nombrado por el Al-calde de San Juan. Tomó posesión de su cargo el día 1 de ju-lio de 1908, el que siguió desempeñando hasta el día 15 de ju-lio de 1910, fecha en que fué privado del mismo por el Alcalde de San Juan. El objeto de esta solicitud era el que se re-pusiera al peticionario en su destino. Alegó el peticionario que ni en la carta de julio 15 destituyéndole, ni en la del 11 del propio julio, en la que se le pedía la renuncia, se expo-nían las cansas de la separación; que "el peticionario no fué notificado de ninguna queja o cargos contra él, ni sabe si se han presentado cargos contra él y en qué consistían, ni se le dió oportunidad para defenderse de ellos; que tal destitución fué ilegal por no haberse verificado de acuerdo con la ley, siendo por tanto ineficaz y sin valor de ninguna especie; que-el demandado, Francisco del Valle, dicho alcalde, aunque fué requerido para que repusiera al peticionario en su destino, se ha negado a hacerlo.
El demandado negó en su contestación el hecho de que no fuera notificado de los cargos el peticionario, o de' que no le hubiera sido dada una oportunidad para defenderse, expre-sando categóricamente que desde hacía más de seis meses con anterioridad a la fecha de la contestación, había sido notifi-cado el peticionario de que los Sres. Cartagena y Giménez se quejaban de que el peticionario les hacía competencia en la. *684venta de artículos del ramo, y en su cargo de inspector re-sultaba que continuamente tenía ocasión para aceptar o re-chazar los materiales de la referida firma; que cuando se le habló de esta queja al peticionario ofreció deshacerse del es-tablecimiento, para lo. cual solicitó y obtuvo prórrogas, y últimamente presentó una opinión de Attorney General de Puerto Rico, que expresaba que el peticionario tenía derecho a ejercer su profesión fuera de las horas de oficina; que todo esto sucedió sin carácter oficial, pero que más tarde la referida firma Cartagena y Giménez acudió con una queja al Attorney General, quien remitió una comunicación al Alcalde expre-sando en ella substancialmente, que en su opinión el negocio de vender materiales eléctricos era incompatible con el debido ejercicio de los deberes del cargo de inspector municipal, pol-lo que el alcalde pasó el asunto a la consideración del abogado de la ciudad, quien a su vez envió una comunicación al peti-cionario refiriéndole los hechos y la incompatibilidad del caso, suplicándole al peticionario le suministrara los informes que creyera conveniente; a cuya comunicación contestó el peti-cionario admitiendo ser cierto que tenía un establecimiento en donde se vendían materiales de electricidad, pero expresando substancialmente que tal cosa no era óbice para el cumpli-miento de sus obligaciones, ni podría ejercer presión en los empleados en la compra de materiales, haciendo también men-ción de la opinión del Attorney General a que nos hemos re-ferido, de que no existía incompatibilidad.
Durante el juicio se presentó prueba -tendente a mostrar todos los hechos expresados en la contestación. No solamen-te se notificó al peticionario en los primeros días del mes de julio por el abogado de la ciudad, acerca de la naturaleza de los cargos formulados contra él, sino que fué notificado extra-oficialmente desde hacía seis meses. Resulta claro de la prue-ba que el peticionario sabía desde hacía mucho tiempo que el alcalde no estaba satisfecho con tal estado de cosas; que el pe-ticionario trató de vender su establecimiento, lo que no pudo *685hacer por no habérsele hecho una buena oferta. La alegación que se hace en este caso es que el peticionario no fué oportu-namente notificado ni oído en debida forma, ni le fué conce-dido tiempo para preparar su defensa.
A falta de un estatuto que lo protíiba, la facultad para des-tituir a un empleado es inherente a la de nombrarlo. (Ex parte Hennen, 13 Pet., 230; Trainor v. Board of County Auditors, etc., 15 L. R. A., 95, y casos citados en la nota.) Sin embargo; tenemos un estatuto que dispone lo siguiente:
“Sección 32. — El alcalde nombrará todos los empleados del muni-cipio cuyos nombramientos no se proveyeren de otro modo en ésta ley, y que estuvieren autorizados por las asignaciones del presupuesto y deberá ver que cumplan debidamente con' sus obligaciones. El alcalde podrá, por justa causa, destituir a todos los funcionarios y empleados nombrados por él solamente, o nombrados por él con la anuencia y consentimiento del concejo municipal; Disponiéndose, sin embargo, que el contador municipal o el secretario municipal en fun-ciones de contador no podrá ser destituido sin el consentimiento del concejo municipal después de haber el alcalde formulado cargos por escrito y presentádolos al concejo, y después de haberse dado al con-tador un período de dos días para presentar al concejo una contesta-ción a dichos cargos por escrito.”
Leyes de 1910, pág. 118.
Pero se dice que de ese precepto legal puede inferirse que los cargos tendrían que formularse y darse una oportunidad para contestarlos en todos los casos, siendo un requisito de. carácter general la notificación y audiencia que en el mismo se determinan, exceptuando el caso en que tales cargos se formulen contra el contador o secretario, en que se presen-tarán al concejo.' Nos inclinamos a opinar con la corte inferior que el proviso, si algo significa, sería la excepción y no la regla con respecto a la notificación y al derecho a ser oído. Sin embargo, en varios casos, la regla es que en los casos en que el estatuto dispone que una persona puede ser destituida por justa causa, es necesaria la notificación a la persona y que sea oída, si bien esta regla no es universal. (15 L. E. A. pág. *68698.) No se hace necesario qne resolvamos la cuestión de mo-do preciso en este caso, pnes entendemos qne los requisitos referentes a notificación y audiencia del peticionario se cum-plieron en debida forma.
Prácticamente se ha admitido qne existió cansa para la destitución, y opinamos qne hubo tal cansa. Debemos insis-tir en expresar qne el servicio público no es nn derecho de propiedad, y debe ser considerado en primer término. No de-be permitirse que el mismo sea objeto de sospechas como su-cede cuando una persona tiene un negocio particular y tra-taran sus empleados de ayudarle en dicho negocio para gran-gearse favores de su superior.
Aun cuando tuviéramos alguna duda con respecto a la suficiencia de la causa de la destitución del peticionario, no intervendríamos en la discreción del alcalde en nn caso como el presente. Para que esté justificada la intervención de las cortes, dejando a un lado la cuestión referente a notificación y audiencia, el solicitante debe mostrar de modo claro que fué destituido injustamente por ejemplo, como ha expresado la corte inferior, por causas políticas o de religión.
Si toda la prueba fué admitida debidamente, es un hecho que está fuera de dudas que el peticionario fué notificado de-bidamente, y tuvo la oportunidad a que tenía derecho para defenderse. Hacía seis meses que el Sr. Eivero, amigo y como delegado del Sr. Alcalde había tenido una conversación con el peticionario. El abogado de la ciudad le informó del asunto en los primeros días del mes de julio. El peticionario pro-metió dejar sn negocio particular. Se le dió oportunidad para presentar su defensa al representante legal del alcalde, limitando la misma a la opinión del Attorney General, que, según consta, nunca tuvo conocimiento de todos los hechos. Sin embargo, fué la opinión del alcalde y sus consejeros rela-tiva a tal incompatibilidad, la que debió haber tenido impor-tancia para el peticionario. El tenía conocimiento de los car-gos que contra él se formularon, y no presentó, sin embargo, su defensa en debida forma. Quizas el documento que el pe-*687-ticionario recibió del alcalde no fué uno técnico. Tampoco se •celebró una vista en debida forma en la que estuvieran pre-sentes el alcalde y el peticionario. Sin embargo, los principios .fundamentales relativos a notificación y descargo fueron ob-servados, y no era necesaria la celebración de un juicio. El ■estatuto determina que el alcalde puede destituir por justa ■causa. Por distintos conductos tuvo conocimiento el peticio-nario de esa causa, y por iguales u otros medios conoció el al-calde su defensa. No tenía derecho el peticionario a alegar •en su demanda que hubiera sido destituido sin ser notificado y oído. No fué cierto lo que expresó en el quinto párrafo de su solicitud, o sea, que no tuvo conocimiento de que se hubie-ran presentado cargos contra él.
Se formularon algunas excepciones a la admisión de la prueba durante el juicio. El peticionario se opuso en primer término, a que se admitiera como prueba la carta que él mismo dirigiera al abogado de la ciudad. La carta era admisible para probar la notificación, y fué admitida en repreguntas, porque del examen directo resultó que el peticionario negó haber tenido conocimiento de los cargos. El orden de la'prue-ba es una cuestión que está dentro de la sana discreción de la corte inferior.
La segunda excepción se refería a una conversación que tuvo con el Sr. Rivero, quien primeramente actuó como dele-gado del alcalde. El segundo fundamento de la objeción no se especificó. Con la prueba se trataba de mostrar la notifi-cación.
La tercera excepción hacía referencia a la misma conver-sación y era igual a la segunda, expresando, sin embargo, un fundamento adicional de defensa, o sea lo remoto de la entre-vista que tuvo lugar seis u ocho meses antes. La entrevista revelaba que la causa para la destitución había existido desde mucho tiempo antes de que el peticionario tuviera conoci-miento de ella.
La cuarta excepción se refería a una objeción formulada a la admisión de una carta que el Señor Rivero remitió al *688alcalde referente a la entrevista que tuvo con el peticionario. El testigo admitió que la carta era en substancia una rela-ción fiel de la entrevista. La carta era'evidencia primaria del conocimiento que tuvo el alcalde, la que formaba parte del 'caso del apelado, con el objeto de mostrar la considera-ción que dió a los cargos formulados contra el peticionario. La prueba, sin embargo, fué acumulativa y la admisión de la misma no perjudicó al peticionario.
La quinta excepción se refiere en parte al orden de la prueba acerca del cual fiemos comentado. La cuestión se re-fería a cuál era el negocio del demandante, y fué absoluta-mente pertinente al caso.
La sexta excepción hacía relación a la carta de Rivero a del Valle, sobre la cual fiemos comentado. Casi todo lo que fué materia de excepción quedó probado por prueba independiente. El juicio se celebró ante un juez que generalmente se presume que sabe distinguir lo que es pertinente, de lo que no lo es. (Belber v. Calvo, sentencia de mayo 19, 1910; El Pueblo de Puerto Rico v. Silva, sentencia de mayo 18 de 1911.) Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary, no intervino en la reso-lución de este caso.